Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 7, 13 recite the limitation "the one or more machine learning models" in line 2-3.  There is insufficient antecedent basis for this limitation in the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/560,734 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 are included in and obvious variants of claims 1-20 of the reference application.  The following table shows the corresponding limitations between the reference application claims and the present application claims.


Present Application Claims
Reference Application Claims
1.    A method for implementing intelligent classification of regions of interest of an organism by a processor, comprising:

collecting time series data of a contrast agent in one or more regions of interest from multispectral image streams;











classifying the one or more regions of interest into one of a plurality of classes by applying one or more perfusion models representing spatio-temporal behavior of the contrast agent reflected by the time series data and by using a machine learning operation.



2.    The method of claim 1, further including estimating one or more parameters of the one or more perfusion models for classifying the one or more regions of interest.





3.    The method of claim 1, further including:
receiving, in real-time, the multispectral image streams of the one or more regions of interest for a selected period of time from an image capturing device; 

collecting a corpus of labels for labeling the multispectral image streams.




4.    The method of claim 1, further including labeling the one of the plurality of classes of the one or more regions of interest in the multispectral image streams, wherein the one of the plurality of classes represents at least a predicted medical diagnosis of the one or more regions of interest.

5.    The method of claim 1, further including assigning a confidence score to the one of the plurality of classes of the one or more regions of interest.

6.    The method of claim 1, further including identifying a fluorescence intensity level of the contrast agent captured from the multispectral image streams, wherein the spatio-temporal behavior includes the fluorescence intensity level and the fluorescence intensity level represents a concentration level of the contrast agent in the one or more regions of interest.

7.    The method of claim 1, further including initiating a machine learning model to perform one or more machine learning operations to train or retrain the one or more machine learning models according to a repository of plurality of multispectral image streams, a corpus of classes or labels of each of the plurality of multispectral image streams, a plurality of time series data, labeled regions of interest, patient profile data, or a combination thereof.






collecting time series data of a contrast agent in one or more regions of interest from multispectral image streams;

identifying the one or more regions of interest having one or more perfusion patterns from the time series data; and

delineating boundaries of the one or more regions of interest into at least two spatial dimensions, wherein the boundaries of the one or more regions of interest include one or more selected labels.

2.    The method of claim 1, further including classifying the one or more perfusion patterns into one of a plurality of classes by applying one or more perfusion models representing spatio-temporal behavior of the contrast agent reflected by the time series data and by using a machine learning operation.

3.    The method of claim 1, further including:
estimating one or more parameters of the one or more perfusion models; or generating a description of advection and diffusion fields of one or more characteristics and performances of the contrast agent in the two spatial dimensions of the boundaries of the one or more regions of interest.

4.    The method of claim 1, further including:
receiving, in real-time, the multispectral image streams of the one or more regions of interest for a selected period of time from an image capturing device;

collecting a corpus of labels for labeling the multispectral image streams; 
labeling the boundaries of the one or more perfusion patterns in the multispectral image streams; or

labeling one of a plurality of classes of one or more regions of interest in the multispectral image streams, wherein the one of the plurality of classes represents at least a predicted medical diagnosis of the one or more regions of interest.


5.    The method of claim 1, further including assigning a confidence score to the one or more selected labels.


6.    The method of claim 1, further including:
identifying a spatio-temporal behavior of the contrast agent captured from the multispectral image streams, wherein the spatio-temporal behavior includes a fluorescence intensity level and the fluorescence intensity level represents a concentration level of the contrast agent in the one or more regions of interest.

7.    The method of claim 1, further including initiating a machine learning model to perform one or more machine learning operations to train or retrain the one or more machine learning models according to a repository of plurality of multispectral image streams, a corpus of classes or labels of each of the plurality of multispectral image streams, a plurality of time series data, labeled perfusion patters, labeled regions of interest, labeled boundaries associated with the one or more regions of interest, patient profile data, or a combination thereof.

.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiMaio (US 2017/0367580).
As to claim 1, DiMaio discloses a method for implementing intelligent classification of regions of interest of an organism by a processor, comprising:
collecting time series data of a contrast agent in one or more regions of interest from multispectral image streams (para. 0101, 0253, 0266, e.g., using fluorescent dyes, Intravascular dyes as contrast agents);
classifying the one or more regions of interest into one of a plurality of classes by applying one or more perfusion models representing spatio-temporal behavior of the contrast agent reflected by the time series data and by using a machine learning operation (para. 0273, 0409, 0423, 0446)

	As to claim 2, DiMaio discloses the method of claim 1, further including estimating one or more parameters of the one or more perfusion models for classifying the one or more regions of interest (para. 0463, 0474)
As to claim 3, DiMaio discloses the method of claim 1, further including:
 	receiving, in real-time, the multispectral image streams of the one or more regions of interest for a selected period of time from an image capturing device (para. 0253, 0254, 0266); 
 	collecting user profile data (para. 0219, 0221, 0559); or
 	collecting a corpus of labels for labeling the multispectral image streams (para. 0238, 0239).
As to claim 4, DiMaio discloses the method of claim 1, further including labeling the one of the plurality of classes of the one or more regions of interest in the multispectral image streams, wherein the one of the plurality of classes represents at least a predicted medical diagnosis of the one or more regions of interest (para. 0298, 0499, 0549).
	As to claim 5, DiMaio discloses the method of claim 1, further including assigning a confidence score to the one of the plurality of classes of the one or more regions of interest (para. 0441, 0463)
	As to claim 6, DiMaio discloses the method of claim 1, further including identifying a fluorescence intensity level of the contrast agent captured from the multispectral image streams, wherein the spatio-temporal behavior includes the fluorescence intensity level and the fluorescence intensity level represents a concentration level of the contrast agent in the one or more regions of interest (para. 0101, 0253, 0255, 0265).
	As to claim 7, DiMaio discloses the method of claim 1, further including initiating a machine learning model to perform one or more machine learning operations to train or retrain the one or more machine learning models and one or more perfusion models (para. 0273, 0409, 0460) according to a repository of plurality of multispectral image streams (para. 0423, 0455), a corpus of classes or labels of 
 	As to claims 8-20, these claims recite features similar to features recited in claims 1-7.  Therefore, they are rejected for reasons similar to those discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHUOC TRAN/Primary Examiner, Art Unit 2668